                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  UNITED STATES OF AMERICA                        )
                                                  )        Case No. 1:19-cr-104
  v.                                              )
                                                  )        Judge Travis R. McDonough
  HEATHER DAWN ROCK-CAMPBELL                      )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )


                                              ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 31) recommending that the Court: (1) grant Defendant’s motion to withdraw her not guilty plea

 to Counts Two and Three of the four-count Indictment; (2) accept Defendant’s guilty plea to

 Counts Two and Three of the four-count Indictment; (3) adjudicate Defendant guilty of

 possession with intent to distribute fifty grams or more of a mixture and substance containing

 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); (4) adjudicate

 Defendant guilty of possession of a firearm in furtherance of a drug trafficking crime for which

 she may be prosecuted in a court of the United States, that is, possession with intent to distribute

 methamphetamine, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (5) order that Defendant

 remain in custody until sentencing in this matter or further order of this Court.

        Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report (Doc. 31) and

 recommendation pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:




Case 1:19-cr-00104-TRM-CHS Document 34 Filed 12/11/20 Page 1 of 2 PageID #: 112
    1. Defendant’s motion to withdraw her not guilty plea to Counts Two and Three of the four

       count Indictment is GRANTED;

    2. Defendant’s plea of guilty to Counts Two and Three of the four count Indictment is

       ACCEPTED;

    3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute fifty

       grams or more of a mixture and substance containing methamphetamine in violation of

       21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B);

    4. Defendant is hereby ADJUDGED guilty of possession of a firearm in furtherance of a

       drug trafficking crime for which she may be prosecuted in a court of the United States,

       that is, possession with intent to distribute methamphetamine, in violation of 18 U.S.C. §

       924(c)(1)(A)(i); and

    5. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

       scheduled to take place on March 26, 2021, at 9:00 a.m. before the undersigned.

       SO ORDERED.

                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00104-TRM-CHS Document 34 Filed 12/11/20 Page 2 of 2 PageID #: 113
